Citation Nr: 0926158	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disorder, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to September 
1960 and from September 1990 to September 1994.  He had 
numerous additional periods of active duty in the Army 
Reserves, including from March 13 to May 18, 1983.  See VA 
rating decision, dated January 8, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

The Veteran presented testimony during hearings before the 
undersigned Veterans Law Judge at the RO in September 2004 
and March 2009.  The case was remanded to the RO in June and 
December 2004.

The Veteran has submitted a claim for service connection for 
hypertension.  See Statement in Support of Claim, dated 
December 21, 2001.  This matter is referred to the RO for 
appropriate action.  

The Veteran also stated that he was prescribed erythromycin 
while undergoing emergency room care at the West Roxbury VA 
Medical Center in November 1998, and that this medication was 
responsible for his arrhythmia.  A claim for service 
connection for a heart disorder under 38 U.S.C.A. § 1151 is 
referred to the RO for appropriate action.

The issue of service connection for a heart disorder on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder in 
June 1997.  The Veteran was notified of that decision and did 
not appeal.  

2.  The evidence received since the RO's June 1997 decision 
was not previously submitted to agency decisionmakers and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1997 decision denying service connection 
for a heart condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received; the claim 
for service connection for a heart disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arteriosclerosis or cardiovascular-renal disease will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; secondary service 
connection can be granted for disability to the extent that 
it is chronically made worse/aggravated by a 
service-connected disability).  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Veteran's service treatment records contain an 
electrocardiographic record of sinus bradycardia in April 
1983.  On evaluation in February 1985, there was a finding of 
possible pulmonary valve roughness.  An electrocardiogram 
(EKG) in July 1985 showed no diagnostic changes.  An EKG in 
July 1988 was showed left axis deviation, otherwise within 
normal limits.  In April 1994, an EKG showed nonspecific 
intraventricular conduction delay.  An exercise treadmill 
test was negative in April 1994.  

On VA examination in March 1995, the Veteran denied a history 
of blood pressure or heart trouble.  A VA EKG in November 
1995 showed normal sinus rhythm and left axis deviation.  A 
Holter monitor test conducted at a VA Medical Center in 
August 1996 revealed no heart blocks, sinus pauses, or 
ventricular pauses.  An exercise tolerance test had normal 
findings.  Diagnostic radiology showed apicoanterior, 
inferior, and inferoseptal defects with complete reperfusion.  

In a January 1997 statement, the Veteran argued that defects 
in his heart found during testing at a VA Medical Center 
after service were due to medications (i.e., seldane) for his 
service-connected bronchial asthma with bronchitis.  He 
claimed that seldane caused heart abnormalities, according to 
CBS evening news as reported by the U.S. Federal Drug 
Administration.  

In a June 1997 rating decision, the RO concluded that the 
evidence did not show that the Veteran's heart condition was 
related to the service-connected bronchial asthma with 
chronic bronchitis, or that there was any evidence of the 
disability during service.  The Veteran did not appeal.  
Therefore, the June 1997 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran sought to reopen his claim in February 1999.  He 
stated that coughing associated with bronchial asthma could 
cause stress on body organ.  He submitted an article stating 
that an antibiotic was said to spur arrhythmia in women.  He 
also submitted a July 1997 Army Reserve retirement 
examination showing normal clinical evaluation of the heart.  
An EKG dated in July 1997 showed normal sinus rhythm with 
occasional premature ventricular complexes.

The Veteran also submitted duplicate copies of his August 
1996 VA records showing apicoanterior, inferior, and 
inferoseptal defects with complete reperfusion and duplicate 
copies of service treatment records.  He reiterated his 
contention that the seldane he took to treat his service-
connected asthma caused heart abnormalities, according to CBS 
evening news as reported by the U.S. Federal Drug 
Administration.  

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  For claims filed prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The EKG dated in July 1997 conducted at the time of 
retirement from the U.S. Army Reserves showing occasional 
premature ventricular complexes is considered to be new and 
material evidence.  The Veteran contends that he was on 
active duty for training from August 4 to August 27, 1997.  
Accordingly, the Board finds that the evidence received 
subsequent to June 1997 is new and material and serves to 
reopen the claim for service connection for a heart disorder.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for heart condition is reopened.  

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Board finds that a VA examination is necessary in order 
to obtain an opinion as to the date of onset and etiology of 
the Veteran's heart disorder.  See 38 C.F.R. § 3.159(c)(4).  
Any recent VA treatment records should also be obtained.  
Finally, efforts to verify the complete dates and types of 
the Veteran's service in the Army Reserves should be 
undertaken, as well as to obtain any additional service 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, and/or any other 
indicated agency, and request 
verification of the complete dates and 
types of the appellant's service in the 
Army Reserves, whether it was active 
duty, active duty for training, or 
inactive duty training.  All periods of 
active duty for training or inactive 
duty training should be separately 
noted.  

Also, request copies of the Veteran's 
complete service treatment records and 
service personnel records from his 
service in the Army Reserves.

2.  Make arrangements to obtain the 
Veteran's treatment records for a heart 
disorder from the West Roxbury VA 
Medical Center, dated from June 2008 
forward.

3.  Thereafter, schedule the Veteran for 
a VA heart examination.  The claims 
folder should be available to and 
reviewed by the examiner in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of all heart 
disorders found to be present.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current heart disorder 
had its onset during active service or 
is related to any in-service disease, 
event, or injury.  In providing this 
opinion, the examiner should discuss the 
significance, if any, of the 
abnormalities noted on the in-service 
EKGs.

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current heart disorder 
was either (a) caused by or (b) 
aggravated by the Seldane taken to treat 
the Veteran's service-connected 
bronchial asthma.

Complete rationale for any all opinions 
must be provided.

4.  Finally, readjudicate the claim on 
appeal.  If the determination remains 
less than fully favorable to the 
Veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  Then, if 
indicated, this case should be returned 
to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


